Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 20 November 1782
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                  
                     Sir
                     Head Quarters 20th Novemr 1782
                  
                  I have been honored with your Excellency’s favors of the 9th 13th and 15th instants—We have yet no official accounts of the evacuation of Charles town, but there are a variety of reasons for believing that it has taken place.
                  I never could learn that any troops embarked on board the Fleet that sailed the 26th of last month.
                  By information from New York, the remainder of the British Fleet are very near sailing, if not already gone—most of them had fallen down to the Narrows a few days ago.  A Fleet of 25 sail of Transports arrived very lately at New York from Quebec—What is remarkable, all those Ships were fitted up with Berths for the reception of Troops, previous to their leaving Quebec, and I have just recd advice, that an embarkation of Troops had began at New York, three days ago; but I cannot yet vouch for the truth of the last—The fitting of the Transports I have from persons who came passengers in them.
                  All the letters committed to my care have been forwarded.  I have the honor to be with the warmest Esteem and Attachment Yr Excellency’s Most obt Servt
                  
                     Go: Washington
                     
                  
               